Exhibit 10. 8

DMI LIFE SCIENCES, INC.

NOTE EXTENSION AND SUBORDINATION AGREEMENT

Effective Date: September 1, 2010

Greenwood Village, CO 80111

On November 12, 2009 and December 4, 2009, the undersigned DMI Life Sciences,
Inc. , a Delaware corporation (the “Maker”), issued two promissory notes (the
“Notes”) in the amount of $50,000.00 each, and promised to pay to the order of
Michael Macaluso, and his successors or assigns (collectively, the “Holder”),
the aggregate sum of $100,000 due under the Notes, together with interest at the
rate of 6.0% (six percent) per annum until the Notes are paid in full. The Notes
were originally due on April 30, 2010, and under a prior extension agreement
were due on about September 1, 2010.

In consideration of this extension agreement, the payment of $100, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted by the Holder and the Maker, the Maker and the Holder
hereby agree:

 

  (1) The due date of the Notes will be extended through and until the earlier
of (a) the closing and receipt by Maker or its parent, Ampio Pharmaceuticals,
Inc., of debt or equity financing in the amount of $5 million or more, or
(b) April 30, 2011; and

 

  (2) Any payment made by Maker hereunder and pursuant to the terms of the
Notes, including interest on the principal amount of the Notes, shall be subject
and subordinate to the prior indefeasible payment in full of any and all debts,
obligations and liabilities of Maker to the purchasers (collectively, the
“Purchasers”) of the Maker’s Senior Convertible Unsecured Debentures and Senior
Unsecured Mandatorily Convertible Debentures (collectively, the “Debentures”)
issued to the Purchasers in August and November, 2010, respectively, whether
amounts due under the Debentures are now existing or hereafter arising and
whether direct or acquired by the Purchasers or a Purchaser by transfer,
assignment or otherwise (collectively the “Primary Obligations”) and the Maker
shall make no payments to the Holder until the Primary Obligations have been
indefeasibly paid in full as acknowledged in writing or electronically by the
Purchasers.

Upon any distribution of any assets of Maker whether by reason of sale,
reorganization, liquidation, dissolution, arrangement, bankruptcy, receivership,
assignment for the benefit of creditors, foreclosure or otherwise, the
Purchasers shall be entitled to receive payment in full of the Primary
Obligations prior to the payment of any part of the Notes, including interest on
the principal balance thereof. To enable the Purchasers to enforce their rights
hereunder in any such proceeding or upon the happening of any such event, the
Purchasers may from time to time designate a person who shall be appointed
attorney-in-fact for the Purchasers with full power to act in the place and
stead of the Purchasers including the right to make, present, file and vote
proofs of claim against Maker on account of all or any part of said Notes, as
the Purchasers may deem advisable and to receive and collect any and all
payments made thereon and to apply the same on account of the Purchasers. Maker
will execute and deliver such instruments as Purchasers may require to enforce
the subordination of the Notes, to effectuate said power of attorney and to
effect collection of any and all interest or other payments which may be made at
any time on account thereof. While this instrument remains in effect, the Maker
will not assign to or subordinate in favor of any other person, firm or
corporation any right, claim or interest in or to the Notes or commence or join
with any other creditor in commencing any bankruptcy, reorganization or
insolvency proceeding against Maker. The Purchasers may at any time, in their
discretion, renew or extend the time of payment of all or any portion of the
Primary Obligations and the Purchasers may enter into such agreements with Maker
as the Purchasers may deem desirable without notice to or further assent from
the Holder and without adversely affecting the Purchasers’ rights hereunder in
any manner whatsoever.



--------------------------------------------------------------------------------

The within instrument is and shall be deemed to be a continuing subordination
and shall be and remain in full force and effect until all Primary Obligations
have been performed and paid in full.

This Agreement amends and further extends the Note Extension agreement dated
May 13, 2010 between the parties and amends the terms of the Notes to include
the within subordination. By their signatures hereto, Maker and Holder agree to
the extension of the due date of the Notes and to the subordination of the Notes
to the Primary Obligations as described herein.

In witness whereof, the parties hereto have executed this Note Extension and
Subordination Agreement, to be effective the date specified above.

Maker:

 

DMI Life Sciences, Inc.

By:  

/s/ Bruce G. Miller

  Bruce G. Miller, Chief Financial Officer

Holder:  

By:  

/s/ Michael Macaluso

  Michael Macaluso